Case 2:21-cr-00108-CCW Document 10 Filed 04/16/21 Page 1of1
Case 2:21-cr-00108-CCW Document9 Filed 04/16/21 Page iof1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv. Criminal No, 21-108

TODD MATTHEW JAKOSH

APPLICATION AND ORDER FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

The undersigned Assistant United States Attorney hereby applies to the Court for the issuance of a writ of
habeas corpus ad prosequendum, and avers:

1, Name of Detainee: Todd Matthew Jakosh, Year of Birth: 1987, White, Male.
2, Detained by: Indiana County Prison, 665 Hood School Road, Indiana, PA 15701.
3, Detainee is charged in this district by Indictment, charging detainee with violating Title 18, United ~

States Code, Section 922(g)(8).

4. Detainee is presently confined in the Indiana County Prison, Indiana, Pennsylvania, awaiting a
disposition of state charges.

5. The above case is set for an Initial Appearance at Pittsburgh, PA on April 19, 2021, at 1:00pm, and

it shall therefore be necessary for detainee to appear via video teleconference at that time.
6. The Warden of the Indiana County Prison, Indiana, PA, has no objections to the granting of this
petition.

/s/ Robert C. Schupansky
ROBERT C, SCHUPANSKY
Assistant U.S. Attorney

PA ID No, 82158

ORDER
Ghited States Marshal for this district,

meerecited above, and, when detainee
he above-named cus stodian,

The above Application is granted and the above-named custodian, as well as th
are hereby ORDERED to produce the named detainee on the date and aff
shall no longer be needed before the Court, detainee shall be returi® a7 St

  
    
   

 

wr * a
é a
4 | lv / a) O
DATE UNITED STATES MAGISTRATE JUDGE

ce: United States Attorney
